Citation Nr: 1038724	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip condition.  

2.  Entitlement to service connection for a right hip condition.  

3.  Entitlement to service connection for a bilateral knee 
condition.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from August 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (the RO).  

The Veteran testified at a RO hearing which was chaired by a 
Decision Review Officer at the Portland RO in July 2009.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right hip 
condition, entitlement to service connection for a bilateral knee 
condition and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and medical evidence of record reflects that the 
Veteran does not have a left hip condition.  


CONCLUSION OF LAW

A left hip condition was neither incurred in nor aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter dated 
in July 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letter informed the Veteran that 
additional information or evidence was needed to support his 
service connection claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The July 2006 VCAA letter notified the Veteran of the elements of 
a service connection claim.  Since the Board has concluded that 
the preponderance of the evidence is against the Veteran's claim 
of service connection, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Veteran was not afforded a VA examination to address his 
claimed left hip condition.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's left hip 
condition claim is unnecessary in this case, because there is no 
objective and competent evidence of any diagnosis of a left hip 
condition.  Under such circumstances, an examination is not 
required.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case there is no 
competent medical evidence of current diagnosis of the claimed 
left hip condition.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

In this case, the Veteran claimed that he suffers a left hip 
condition as a result of his period of active service.  
Specifically, the Veteran has asserted that he initially injured 
his hip during service while repetitively jumping down from a 
truck.  See e.g., the July 2009 RO hearing transcript and the 
Veteran's June 2007 notice of disagreement.  

With respect to element (1), a current disability, the medical 
evidence does not include a diagnosed left hip condition.  The 
Board notes that several VA outpatient treatment records reflect 
the Veteran's complaints of pain in his left hip.  Concerning the 
Veteran's complaints of left hip pain, the Court has held that 
pain alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  To the extent that the 
Veteran's reported history of left hip pain and arthritis has 
been recorded in several treatment records, the Board observes 
that history which is simply recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner, 
does not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  

Indeed, after careful review of the Veteran's copious VA 
treatment records, there is no instance of a medical professional 
providing a diagnosis of a left hip condition.  Pertinently, it 
does not appear that x-rays have ever been undertaken concerning 
the Veteran's left hip.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do so.  
That is, he has presented no medical evidence which indicates 
that he has a left hip condition.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has a currently diagnosed left hip condition.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that 
the requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

VA treatment records associated with the Veteran's claims file 
showed that he self-reported pain in his left hip during the 
pendency of this appeal.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  That is, the Veteran is 
competent to report pain in his left hip.  

However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, while the Veteran is 
capable of reporting symptoms such as left hip pain, he is not 
competent (i.e., professionally qualified) to offer an opinion as 
to the whether his pain is a manifestation of a current 
disability such as arthritis of the left hip.

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, Hickson element (1) has not been met for the 
Veteran's left hip condition claim, and it fails on this basis 
alone.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of a left hip condition.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations. See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim, and therefore his 
claim for service connection must be denied.


ORDER

Entitlement to service connection for a left hip condition is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.



Right Hip and Knee Claims

The Veteran asserts that he injured his right hip and both knees 
during his service while performing his duties as a truck driver.  
Specifically, he has asserted that his right hip and knees were 
injured from repetitively "jumping down" from his truck.  
Additionally, the Veteran has asserted that his right hip and 
knees were injured during his combat actions.  Indeed, the 
Veteran is a combat Veteran who participated in WWII, and the VA 
outpatient treatment records reflect diagnoses of arthritis in 
both knees and an "irregularity of the greater tronchanter" 
which may be the residual of previous trauma to the right hip.  
See VA x-ray reports dated in August 2006 and September 2003, 
respectively.  

The Veteran has not been seen for a VA examination in connection 
with these claims.  VA must provide a VA examination when there 
is evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease, and (4) insufficient competent evidence of record for 
VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, this case must be remanded to the RO for 
a medical examination addressing whether the Veteran has a right 
hip or bilateral knee condition which is related to service.


The TDIU claim

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

The record shows that the Veteran is currently unemployed.  He 
alleges that his service-connected disabilities prevent him from 
obtaining gainful employment.  While he has been afforded VA 
examinations in connection with his service-connected bilateral 
hearing loss, tinnitus and posttraumatic stress disorder (PTSD), 
an opinion as to his unemployability due solely to his service-
connected disabilities and the impact of those disabilities on 
his employability is not of record.  The Board notes that the 
Veteran has additional disabilities that are not service 
connected.  The Board finds that the Veteran should be afforded 
an appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.

Moreover, the Board notes that the Veteran does not meet the 
statutory requirements for a claim for TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) at any time during the pendency of the 
appeal.  However, as noted above, the Veteran's claim must still 
be considered under 38 C.F.R. § 4.16(b), concerning exceptional 
cases.  Moreover, the Board is remanding three service connection 
claims which, if granted, would affect the Veteran's combined 
disability rating.  Inasmuch as the resolution of the Veteran's 
claims for service connection may affect the outcome of his TDIU 
claim, the Board finds that they are inextricably intertwined.  
The requested opinion concerning the Veteran's TDIU claim should, 
therefore, be obtained after resolution of the Veteran's service 
connection claims remanded herein.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must schedule the Veteran for a 
VA medical examination for the purpose of 
determining whether the Veteran has a right 
hip or bilateral knee condition.  The 
examiner should determine whether it is at 
least as likely as not that any diagnosed 
condition of the Veteran's right hip or 
either knee was caused by the Veteran 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.  

2.  After resolution of the Veteran's 
service connection claims, the Veteran 
should be afforded an examination to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service- connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially gainful 
occupation.  The rationale for any opinion 
must be provided.

3.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


